IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CARMENCITA MARIA PEDRO,                  : No. 669 EAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
BUREAU OF ADMINISTRATIVE                 :
ADJUDICATION,                            :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.